     Case 1:18-cv-01363 Document 22 Filed 02/17/21 Page 1 of 8 PageID #: 143



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD

FREDDIE CLECKLEY,

       Plaintiff,

v.                                         CIVIL ACTION NO. 1:18-01363

BARBARA RICKARD, Warden,
FCI McDowell,

       Defendant.

                       MEMORANDUM OPINION AND ORDER

          By Standing Order, this action was referred to United

States Magistrate Judge Cheryl A. Eifert for submission of

findings and recommendations regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).        Magistrate Judge Eifert submitted to the

court her Findings and Recommendation on March 3, 2020, in which

she recommended that the district court deny plaintiff’s petition

for a writ of habeas corpus, grant defendant’s motion to dismiss,

dismiss plaintiff’s petition under 28 U.S.C. § 2241 with

prejudice, and remove this matter from the court’s docket.

          In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days, plus three mailing days,

in which to file any objections to Magistrate Judge Eifert’s

Findings and Recommendation.         The failure of any party to file

such objections constitutes a waiver of such party's right to a

de novo review by this court.         Snyder v. Ridenour, 889 F.2d 1363

(4th Cir. 1989).       Moreover, this court need not conduct a de novo

review when a plaintiff “makes general and conclusory objections
  Case 1:18-cv-01363 Document 22 Filed 02/17/21 Page 2 of 8 PageID #: 144



that do not direct the court to a specific error in the

magistrate’s proposed findings and recommendations.”           Orpiano v.

Johnson, 687 F.2d 44, 47 (4th Cir. 1982).

       On March 11, 2020, Cleckley filed a motion for an

extension of time to file his objections.         See ECF No. 19.     That

motion is hereby GRANTED and the objections that plaintiff filed

on April 1, 2020, see ECF No. 20, are deemed to be timely filed.

With respect to those objections, the court has conducted a de

novo review.

       On April 23, 2010, in the United States Court for the

Western District of Pennsylvania, Cleckley pled guilty to a

three-count indictment charging him with: (1) possession with

intent to distribute five grams or more of cocaine base (Count

One); (2) carrying a firearm in relation to a drug trafficking

crime (Count Two); and (3) being a felon in possession of a

firearm (Count Three).     On August 27, 2010, Cleckley was

sentenced to a term of imprisonment of 188 months on Count One

and 120 months on Count Three, to run concurrently to each other.

The sentences on Counts One and Three were, however, imposed to

run consecutively to the 60-month sentence imposed on Count Two,

for a total term of imprisonment of 248 months.          His sentence was

driven in part by his criminal history as he was found to be a

career offender under the advisory sentencing guidelines.




                                    2
  Case 1:18-cv-01363 Document 22 Filed 02/17/21 Page 3 of 8 PageID #: 145



        Magistrate Judge Eifert’s PF&R is thorough and

comprehensive and provides an excellent account of the various

arguments Cleckley raises that, according to him, entitle him to

habeas relief.   Plaintiff’s objections do not direct the court to

specific errors in the PF&R but, rather, merely restate the same

arguments previously made without confronting the deficiencies

identified in the PF&R.

        As Magistrate Judge Eifert correctly noted, Cleckley

challenges the validity of his conviction and sentence and,

therefore, in view of the nature of his claims, his application

must be considered to be a Motion to Vacate, Set Aside or Correct

his sentence under § 2255.      Motions under 28 U.S.C. § 2255 are

the exclusive remedy for testing the validity of federal

judgments and sentences unless there is a showing that the remedy

is inadequate or ineffective.      See Hahn v. Moseley, 931 F.3d 295,

300 (4th Cir. 2019) (“Generally, defendants who are convicted in

federal court must pursue habeas relief from their convictions

and sentences through the procedures set out in 28 U.S.C. §

2255.”).   The remedy under § 2241 is not an additional,

alternative or supplemental remedy to that prescribed under §

2255.

        “Nonetheless, § 2255 includes a ‘savings clause’ that

preserves the availability of § 2241 relief when § 2255 proves

`inadequate or ineffective to test the legality of a [prisoner’s]


                                    3
  Case 1:18-cv-01363 Document 22 Filed 02/17/21 Page 4 of 8 PageID #: 146



detention.’”    Hahn, 931 F.3d at 300 (quoting 28 U.S.C. §

2255(e)); see also In re Jones, 226 F.3d 328, 333 (4th Cir. 2000)

(“[W]hen § 2255 proves `inadequate or ineffective to test the

legality of . . . detention,’ a federal prisoner may seek a writ

of habeas corpus pursuant to § 2241.”).        “In determining whether

to grant habeas relief under the savings clause, [a court should]

consider (1) whether the conviction was proper under the settled

law of this circuit or Supreme Court at the time; (2) if the law

of conviction changed after the prisoner’s direct appeal and

first § 2255 motion; and (3) if the prisoner cannot meet the

traditional § 2255 standard because the change is not one of

constitutional law.”    Hahn, 931 F.3d at 300-01 (citing In re

Jones, 226 F.3d at 333-34).

          The United States Court of Appeals for the Fourth Circuit

has also held that a person in federal custody may, under certain

circumstances, use the savings clause under § 2255 to challenge

his sentence.    See United States v. Wheeler, 886 F.3d 415, 428

(2018).    In Wheeler, the Fourth Circuit held that § 2255 is

inadequate or ineffective to test the legality of a sentence

when:

          (1) at the time of sentencing, settled law of this
          circuit or the Supreme Court established the
          legality of the sentence; (2) subsequent to the
          prisoner's direct appeal and first § 2255 motion,
          the aforementioned settled substantive law changed
          and was deemed to apply retroactively on
          collateral review; (3) the prisoner is unable to
          meet the gatekeeping provisions of § 2255(h)(2)

                                    4
  Case 1:18-cv-01363 Document 22 Filed 02/17/21 Page 5 of 8 PageID #: 147



          for second or successive motions; and (4) due to
          this retroactive change, the sentence now presents
          an error sufficiently grave to be deemed a
          fundamental defect.

Id. at 429 (citing In re Jones, 226 F.3d 328, 333–34 (4th Cir.

2000)).

          The plaintiff bears the burden of showing the inadequacy

or ineffectiveness of a § 2255 motion.        See McGhee v. Hanberry,

604 F.2d 9, 10 (5th Cir. 1979).       The fact that relief under §

2255 is barred procedurally or by the gatekeeping requirements of

§ 2255 does not render the remedy of § 2255 inadequate or

ineffective.    See In re Jones, 226 F.3d at 332-33; Young v.

Conley, 128 F. Supp.2d 354, 357 (S.D.W. Va. 2001); see also

Cradle v. United States, 290 F.3d 536, 538-39 (3d Cir. 2002) (“It

is the inefficacy of the remedy, not the personal inability to

use it, that is determinative.      Section 2255 is not inadequate or

ineffective merely because the sentencing court does not grant

relief, the one-year statute of limitations has expired, or the

petitioner is unable to meet the stringent gatekeeping

requirements of the amended § 2255.”) (citations omitted).            A

section 2241 petition that seeks to challenge the validity of a

federal sentence must either be dismissed or construed as a

section 2255 motion.    Pack v. Yusuff, 218 F.3d 448, 452 (5th Cir.

2000).

          Magistrate Judge Eifert concluded that plaintiff could

not satisfy the second prong of the Wheeler test because he could

                                    5
  Case 1:18-cv-01363 Document 22 Filed 02/17/21 Page 6 of 8 PageID #: 148



not show any change in the substantive law pertaining to the

legality of his sentence which was made retroactive on collateral

review.    See PF&R at p. 10.    Magistrate Judge Eifert went on to

note that both Third and Fourth Circuit law do not allow Cleckley

to use the savings clause to challenge an alleged erroneous

career offender designation under the guidelines.

          Under the fourth prong of the Wheeler test, a sentencing

error must be sufficiently grave to be deemed a fundamental

defect.    As the PF&R noted, courts in both the Fourth and Third

Circuits have concluded that errors in applying the advisory

guidelines are not cognizable in habeas review.          See PF&R at pp.

12-13 and authorities cited therein; see also United States v.

Foote, 784 F.3d 931, 936 (4th Cir. 2015) (“sentencing a defendant

pursuant to advisory Guidelines based on a career offender status

that is later invalidated” is not “a fundamental defect which

inherently results in a complete miscarriage of justice”); Scott

v. Shartle, 574 F. App’x 152, 155 (3d Cir. 2014) (“[B]ecause

[petitioner] is challenging his career offender designation and

is not claiming that he is now innocent of the predicate offense,

he does not fall within the ‘safety valve’ exception created in

In re Dorsainvil and cannot proceed under § 2241.”).

          Cleckley objects to the PF&R’s ultimate conclusion that

his claim is not cognizable in § 2241 but he does not really

grapple with the analysis in the PF&R detailing why he is unable


                                    6
  Case 1:18-cv-01363 Document 22 Filed 02/17/21 Page 7 of 8 PageID #: 149



to proceed under the savings clause.        For example, he directs the

court to the Fourth Circuit’s decision in Braswell v. Smith, 952

F.3d 441 (4th Cir. 2020).     See ECF No. 20 at p.2.       Braswell,

however, only bolsters the PF&R’s conclusion that Cleckley could

not satisfy the Wheeler test based on an erroneous career

offender designation.

            We make clear, however, that Appellant’s
       satisfaction of prong four is based on the
       increase in his mandatory minimum, not on his
       career offender designation. As we stated in
       United States v. Foote, a “fundamental defect or a
       complete miscarriage of justice” has not occurred
       where the petitioner was sentenced as a career
       offender “under an advisory Guidelines scheme.” .
       . . Here, Appellant was deemed a career offender
       under an advisory Guidelines scheme; thus, to the
       extent Appellant bases his Wheeler claim on his
       career offender designation, he does not satisfy
       prong four.

952 F.3d at 450.    The allegedly erroneous career offender

designation is the whole ballgame for plaintiff.          His inability

to satisfy the Wheeler test on that claim is fatal to proceeding

under § 2241.   Cleckley’s argument to the contrary is without

merit and, therefore, OVERRULED.

       Having reviewed the Findings and Recommendation filed by

Magistrate Judge Eifert, the court hereby OVERRULES plaintiff’s

objections and adopts the findings and recommendations contained

therein.   Accordingly, the court hereby DENIES plaintiff’s

petition under 28 U.S.C. § 2241 for a writ of habeas corpus,

GRANTS defendant’s motion to dismiss, DISMISSES plaintiff’s


                                    7
  Case 1:18-cv-01363 Document 22 Filed 02/17/21 Page 8 of 8 PageID #: 150



petition under 28 U.S.C. § 2241 with prejudice, and directs the

Clerk to remove this case from the court’s active docket.*

          Additionally, the court has considered whether to grant a

certificate of appealability.      See 28 U.S.C. § 2253(c).           A

certificate will not be granted unless there is “a substantial

showing of the denial of a constitutional right.”            28 U.S.C. §

2253(c)(2).    The standard is satisfied only upon a showing that

reasonable jurists would find that any assessment of the

constitutional claims by this court is debatable or wrong and

that any dispositive procedural ruling is likewise debatable.

Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v.

McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683-84 (4th Cir. 2001).     The court concludes that the governing

standard is not satisfied in this instance.         Accordingly, the

court DENIES a certificate of appealability.

          The Clerk is directed to forward a copy of this

Memorandum Opinion and Order to plaintiff, pro se, and counsel of

record.

          IT IS SO ORDERED this 17th day of February, 2021.

                                     ENTER:
                                                 David A. Faber
                                                 Senior United States District Judge
     *
       On February 3, 2021, Cleckley filed a “Motion pursuant to
Exparte with Medical Records, Also First Step Act, and
Contracting Covid-19. Resentence to First Step Act.” ECF No.
21. To the extent that motion seeks relief from this court it is
DENIED. Motions under the First Step Act should be filed with
the sentencing court.

                                    8
